DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/17/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The examiner interprets the “one or more electrical boxes” in claims 15 and 17 to be referred to only in a functional manner and not positively claimed.  
The examiner interprets the “one or more external wires, a power cable and or an ethernet cable” in claim 20 to be referred to only in a functional manner and not positively claimed.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8-9, 11, 14-15, 17-20, 23, 31-32, 35, 38, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The shelf station as claimed in claim 1 --. Appropriate correction is required.

Regarding claims 15 and 17, it is unclear if the applicant intends to positively claim “one or more electrical boxes” in claims 15 and 17 or if “one or more electrical boxes” are only referred to in a functional manner since the “one or more electrical boxes” are clearly not positively claimed in claim 14. For this action only, the examiner interprets the “one or more electrical boxes” in claims 15 and 17 to be functional limitations and not positively claimed. Appropriate correction and/or explanation is required. 
Regarding claim 20, it is unclear if the applicant intends to positively claim “one or more external wires” in claim 20 or if “one or more external wires, a power cable and or an ethernet cable” are only referred to in a functional manner since the “one or more external wires” are clearly not positively claimed in claim 19. For this action only, the examiner interprets the “one or more external wires, a power cable and or an ethernet cable” in claim 20 to be functional limitations and not positively claimed. Appropriate correction and/or explanation is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 11, 14-15, 17-20, 40-41, and 45  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowash 2017/0175994.

Regarding claim 1, Kowash discloses a shelf station (Fig 3, #300) comprising a main body (Fig 3, #305) having an external storage surface (top surface) and, an external mounting surface (Fig 3, #315), the external mounting surface (Fig 3, #315) being non-orthogonal to the external storage surface (top surface); and one or more recesses (Fig 3, #155) located in the external mounting surface (Fig 3, #315); an interchangeable insert (Figs 3 & 4, #205) housed within the one or more recesses  (Fig 3, #155); and one or more electronic components (#145) [0024] mounted within the interchangeable insert (Fig 3 & 4, #205).

Regarding claim 2, Kowash discloses a shelf station (Fig 3, #300) wherein, the external mounting surface (Fig 3, #315) is opposite to the external storage surface (top surface) and or the external mounting surface (Fig 3, #315) is substantially parallel to the external storage surface (top surface).




Regarding claim 8, Kowash discloses a shelf station a wherein the main body (Fig 3, #305) further comprise a coating (adhesive) [0017].

Regarding claim 9, Kowash discloses a shelf station wherein, the coating (adhesive) [0017] is preferably-made from a different material to that of the main body (Fig 3, #305).


Regarding claim 11, Kowash discloses a shelf station wherein, the main body (Fig 3, #305) is a single structure or the main body is a combination of two or more separate structures. 


Regarding claim 14, Kowash discloses a shelf station wherein, the insert (Fig 3, #205) provides a means (Fig 3, #140) for housing one or more electrical boxes.



Regarding claim 17, as best understood, Kowash discloses a shelf station as claimed in wherein, the one or more electrical boxes are interchangeable.

Regarding claim 18, Kowash discloses a shelf station wherein, the number, type and combination of the one or more electronic components (Fig 3, #145) are interchangeable (capable of being interchanged).

Regarding claim 19, Kowash discloses a shelf station wherein, the main body (Fig 3, #305) further comprises a chamber (Fig 3, #155) or (annotated Fig 3 below) and the chamber (Fig 3, #155) or (annotated Fig 3 below) provides a path for one or more external wires to connect with the one or more electronic components.

    PNG
    media_image1.png
    632
    1133
    media_image1.png
    Greyscale


Regarding claim 20, as best understood, Kowash discloses a shelf station wherein, the one or more external wires comprise a power cable and or an ethernet cable.

Regarding claim 40, Kowash discloses a method for producing a shelf station comprising a main body (Fig 3, #305), the method comprising:

providing the main body (Fig 3, #305) with an external storage surface (top surface) and; an external mounting surface (Fig 3, #315), the external mounting surface (Fig 3, #315) being non-orthogonal to the external storage surface (top surface); providing one or more recesses (Fig 3, #155) located in the external mounting surface (Fig 3, #315);  providing an interchangeable insert (Figs 3 & 4, #205) housed within the one or more recesses (Fig 3, #155); and providing one or more electronic components (Fig 4, #145) mounted within the interchangeable insert (Figs 3 & 4, #205). 

Regarding claim 41, Kowash discloses a method for producing a shelf station wherein, the method further comprises providing the mounting surface (Fig 3, #315) opposite to the storage surface (top surface) and or providing the mounting surface (Fig 3, #315) substantially parallel to the storage surface (top surface).



a main body (Fig 3, #305) comprising an external storage surface (top surface) and an external mounting surface (Fig 3, #315), the external mounting surface (Fig 3, #315) being non-orthogonal to the external storage surface (top surface); and one or more recesses (Fig 3, #155) located in the external mounting surface (Fig 3, #315); an interchangeable insert (Fig 3, #205), the interchangeable insert (Fig 3, #205) housed within the one or more recesses (Fig 3, #155); and one or more electronic components (Fig 4, #145) for mounting within the interchangeable insert (Fig 3, #205).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kowash 2017/0175994 in view of Sellers 2006/0226316. 

Regarding claim 23, Kowash has been discussed above but does not explicitly teach a shelf station wherein, the shelf station further comprises one or more dovetail joints.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a dovetail joint (Sellers, #22 & #32) on brackets (Kowash, Fig 3, #320) of the shelf station (Kowash, Fig 3, #300) of Kowash as taught by Sellers because the substitution of one known bracket mounting means for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 32, modified Kowash a shelf station wherein, the shelf station (Kowash, Fig 3, #300) further comprises one or more locking mechanisms (Sellers, #22 & #32).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kowash 2017/0175994 in view of O’Hara 2013/0228541. 

Regarding claim 31, Kowash has been discussed above but does not explicitly teach a shelf station wherein, the shelf station comprises one or more hooks and a plate.




    PNG
    media_image2.png
    847
    622
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a plate (O’Hara, annotated Fig 1 above) and a hook (O’Hara, annotated Fig 1 above) to the shelf station (Kowash, Fig 3, #300) in order to store more items on the shelf station (Kowash, Fig 3, #300) of Kowash.
38 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kowash 2017/0175994 in view of Raring 2018/0316160. 

Regarding claim 38, Kowash has been discussed above but does not explicitly teach a shelf station wherein one of the one or more electronic components is a Li-Fi connectivity device.
Raring teaches that it old and well known to use a Li-Fi device to emit light [0161].
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the light source (Kowash, Fig 3, #225) with a light illuminating Li-Fi device as taught by Raring because the substitution of one known light source for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gunderman 2012/0139484 in view of Kowash 2017/0175994. 

Regarding claim 1, Gunderman discloses a shelf station (Fig 7) comprising
a main body (Fig 7, #105) having an external storage surface (top surface) (annotated Fig 4 below) and, an external mounting surface (bottom surface) (annotated Fig 4 below), the external mounting surface (bottom surface) (annotated Fig 4 below) being non-orthogonal to the external storage surface (top surface) (annotated Fig 4 below);

one or more electronic components (Fig 7, #701) mounted within the interchangeable insert (battery cover) [0055].


    PNG
    media_image3.png
    563
    710
    media_image3.png
    Greyscale



Gunderman has been discussed above but does not explicitly teach one or more recesses located in the external mounting surface; and the interchangeable insert housed within the one or more recesses.

Kowash discloses a shelf station (Fig 3) comprising one or more recesses (Fig 3, #155) located in an external mounting surface (Fig 3, #305); and an interchangeable insert (Fig 3, #205) housed within the one or more recesses (Fig 3, #155).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a recess (Kowash, Fig 3, #155) within the external mounting surface (Gunderman, annotated Fig 4 above) wherein the 
recess (Kowash, Fig 3, #155) stores the 	interchangeable insert (Gunderman, battery cover, [0055]) as taught by Kowash because the substitution of one known insert mounting means for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 35, modified Gunderman discloses a shelf station wherein, one of the one or more electronic components (Gunderman, Fig 7, #701) is a wireless charging device (Gunderman, Fig 7, #701), wherein the wireless charging device (Gunderman, Fig 7, #701) generates a charging area on the shelf station (Gunderman, Fig 7).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631